Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 1 of 25 PageID 425




                EXHIBIT B
               (Class Action Settlement Agreement)




 DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 2 of 25 PageID 426




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

 SHAWN RIGNEY and KYLE ADAMS,
 Individually and on behalf of all others
 similarly situated,

          Plaintiffs,
 v.                                                            Case No.: 8:19-cv-01432

 TARGET CORPORATION,

       Defendant.
 ____________________________________/

                 CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE

          Named Plaintiffs, Shawn Rigney and Kyle Adams (“Plaintiffs”), individually and on behalf

 of the Settlement Class defined below, and Defendant, Target Corporation (“Target” or

 “Defendant”) (collectively, the “Parties”), enter into this Class Action Settlement Agreement and

 Release (“Agreement”) to resolve all claims in this action, subject to the approval of the Court.

 I.       Recitals.

          1.        Plaintiffs initiated this action by filing a Complaint in state court on May 15, 2019,

 which Defendant removed on June 13, 2019. Plaintiffs filed an Amended Complaint on November

 29, 2019. In both the original Complaint and Amended Complaint, Plaintiffs asserted claims on

 behalf of themselves and a putative class against Defendant under the Employee Retirement

 Income Security Act of 1974 ("ERISA"), as amended by the Consolidated Omnibus Budget

 Reconciliation Act of 1985 ("COBRA"), alleging that Defendant violated the notice requirements

 of COBRA. Plaintiffs sought statutory penalties pursuant to 29 U.S.C. § 1132(c)(1) and 29 C.F.R.

 §2575.502c-1 on behalf of themselves and the putative class.




 DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 3 of 25 PageID 427




          2.        On December 18, 2019, Target filed a motion to dismiss the Amended Complaint

 on numerous grounds, including that the Amended Complaint failed to state a legally cognizable

 claim that the COBRA notice sent on its behalf did not substantially comply with applicable law

 and regulations, that Plaintiffs lacked Article III standing to bring their claims, and that Plaintiffs

 failed to join an indispensable party, COBRA administrator Alight Solutions, Inc. As of the date

 of the Parties’ agreement to settle this Action, the motion was fully briefed and still pending before

 the court.

          3.        The Parties participated in two full-day mediations, one on October 8, 2019,

 conducted by mediator Hunter R. Hughes, and another on May 21, 2020, conducted by mediator

 R. Wayne Thorpe. During the May 21, 2020 mediation, the Parties reached an agreement in

 principle which was memorialized in a term sheet. Pursuant to their agreement, the Parties now

 enter into this Class Action Settlement Agreement and Release, which memorializes in full the

 terms of the Parties' amicable resolution of this case.

          4.        Defendant expressly denies that it has engaged in any wrongdoing and denies that

 the COBRA notice at issue is deficient. By entering into this Agreement, Defendant does not

 admit, nor concede any fault or liability in connection with any facts or claims that have been or

 could have been alleged against it in this action. Defendant denies that it has any liability

 whatsoever to Plaintiffs or any members of the Settlement Class. Defendant has entered into this

 Agreement solely to purchase peace and in recognition of the substantial expense and burden of

 continued litigation, the substantial period of time required to arrive at a judicial resolution of the

 issues presented, and the concomitant inconvenience, distraction, and disruption to its business

 operations.

          5.        Plaintiffs’ counsel, who have substantial experience representing class

 representatives and prosecuting class actions, have investigated the law and facts relating to the

 claims asserted in the operative Amended Complaint. Based on their experience in representing


 DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 4 of 25 PageID 428




 class representatives and litigating class action cases, Plaintiffs’ counsel has concluded that this

 Settlement is fair and reasonable and in the best interests of the Settlement Class. Plaintiffs’

 counsel has given due consideration to the benefits of amicably resolving this case as described

 herein and the risks and delays associated with further litigation.

          6.        Subject to the approval of the Court, the Parties propose to settle this Action on the

 terms set forth this Agreement.

 II.      Definitions.

          As used in this Agreement, capitalized terms and phrases not otherwise defined have the

 meanings provided below:

          6.        Action or Lawsuit: the above-captioned action, Rigney, et al. v. Target

 Corporation, Case No. 8:19-cv-01432, United States District Court, Middle District of Florida,

 Tampa Division.

          7.        Agreement or Settlement or Settlement Agreement: this Class Action Settlement

 Agreement and Release.

          8.        Class Counsel: Wenzel Fenton Cabassa, P.A. and Chad Justice of Justice for

 Justice, P.A.


          9.        Class Notice Date: the date that Notices of Settlement are initially mailed to

 Settlement Class Members.

          10.       Class Period for the Class: the period of time from May 1, 2015 to May 31, 2019.
          11.       Class Representatives or Plaintiffs: Shawn Rigney and Kyle Adams.

          12.       COBRA: the Consolidated Omnibus Budget Reconciliation Act of 1985, including

 all regulations promulgated and applicable case law thereunder.

          13.       COBRA Coverage: continuing health and welfare insurance coverage provided

 under COBRA.



 DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 5 of 25 PageID 429




           14.      COBRA Notice: the notice regarding the right to elect COBRA Coverage provided

 by or on behalf of Defendant to the Settlement Class (as defined below) in the form at issue in the

 Action.

           15.      Court: the U.S. District Court for the Middle District of Florida, Tampa Division.

           16.      Deadline to Opt Out or Object: the date the Court establishes as the deadline by

 which Settlement Class Members must postmark a written notice of their intent to opt out of the

 Settlement and by which any objections to the Settlement must be filed with the Court. Settlement

 Class Members shall have sixty (60) days after the Notice of Settlement is mailed to opt out of or

 object to the Settlement.

           17.      Defendant: The named defendant in this lawsuit, Target Corporation.

           18.      Effective Date: means the first day after the first date on which all of the following

 have occurred: a) all Parties have executed this Agreement; b) the Court has preliminarily

 approved this Agreement; c) reasonable notice has been given to the Settlement Class Members,

 including providing them an opportunity to opt out, or object to the Settlement; d) the Court has

 held the Final Approval Hearing, entered the Final Order approving the Settlement and dismissing

 the Action with prejudice; and e) only if (i) there are written objections filed before the Final

 Approval Hearing and those objections are not withdrawn or overruled; (ii) Class Counsel appeals

 the Court’s decision on attorneys’ fees and costs; or (iii) the Plaintiffs appeal the Court’s decision

 on incentive awards, then the last of the following events to occur:

           First, if no appeal of the Final Order is filed by a timely objector, then the date on
           which objector's time to appeal the Final Order has expired with no appeal;
           Second, if an appeal of the Final Order is filed by a timely objector, or if Class
           Counsel appeals the Court’s award of attorneys’ fees and costs, or if Plaintiffs
           appeal the Court’s award of incentive awards, then after the Final Order or the order
           awarding attorneys’ fees or the incentive awards is affirmed by the appellate court,
           the date on which all applicable deadlines for filing any motions for rehearing or
           further appeal have expired without any such motion or further notice of appeal




 DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 6 of 25 PageID 430




          having been filed or any such motion for further appeal has been resolved with no
          possibility of subsequent appeal.

          If there are no objections filed, if Class Counsel does not appeal the Court’s decision on

 attorneys’ fees and costs, and if Plaintiffs do not appeal the Court’s decision on incentive awards,

 then the Effective Date will be the date that is ten (10) days after entry of the Final Order provided

 that date is not a Saturday, Sunday or federal holiday in which event the Effective Date will be the

 next business day.

          19.       Final Approval Hearing: the hearing to be conducted by the Court, following the

 Court's preliminary approval of this Settlement, dissemination of the Notice of Settlement to the

 Settlement Class distributed by the Settlement Administrator, and required notices under the Class

 Action Fairness Act ("CAFA") distributed by the Settlement Administrator, at which time

 Plaintiffs will request (and Defendant will not oppose) the Court to finally approve the fairness,

 reasonableness and adequacy of the terms of this Settlement and to enter a Final Order.

          20.       Final Approval Motion: Plaintiffs’ unopposed motion seeking final approval of this

 Settlement.

          21.       Final Order: the Court's final judgment and order of dismissal finally approving this

 Settlement on the terms provided herein, or as the same may be modified by subsequent written

 mutual agreement of the Parties, and dismissing the Action with prejudice. The Parties agree they

 will request the Court to retain jurisdiction to enforce the Settlement Agreement.

          22.       Gross Settlement: the total amount that Defendant shall pay to the Settlement Class

 in settlement of this Action pursuant to this Agreement, equal to One Million Six Hundred

 Thousand Dollars and No Cents ($1,600,000.00).

          23.       Net Settlement Proceeds: the amount of money remaining after the Gross

 Settlement is reduced by the following amounts, none of which Defendant opposes:




 DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 7 of 25 PageID 431




                    a.           any service award to the Named Plaintiffs that the Court approves
                                 up to $10,000 each;

                    b.           any award of Class Counsel attorneys' fees up to 33.33% of the total
                                 Gross Settlement, plus costs; and,

                    c.           Court-approved costs of the settlement administration process.

          24.       Notice of Settlement: the notice of the Settlement, in both short and long forms,

 approved by the Court in its Preliminary Approval Order, which shall be sent to the Settlement

 Class Members by U.S. Mail.

          25.       Parties: Plaintiffs, on behalf of themselves and as Class Representatives, and

 Defendant Target Corporation.

          26.       Preliminary Approval Motion: Plaintiffs’ unopposed motion seeking preliminary

 approval of this Settlement Agreement.

          27.       Preliminary Approval Order: the Court's order preliminarily approving this

 Settlement Agreement.

          28.       Released Parties: (i) Defendant; (ii) Defendant’s third party COBRA administrator,

 Alight Solutions; (iii) Defendant’s third party health care provider; (iv) any entity that was

 involved in any way with the COBRA Notice as defined herein, including any of Defendant’s

 group health plans; and (v) each of the foregoing’s affiliates, parent companies, subsidiaries,

 predecessors, successors, corporate family members, officers, directors, partners, employees,

 attorneys, agents, insurers, shareholders, representatives, trustees, principals, fiduciaries, advisors,

 administrators, plan sponsors, plan committees, and assigns, and anyone acting on their behalf.

          29.       Settlement Class: the class certified pursuant to Fed. R. Civ. P. 23 for settlement

 purposes only, consisting of approximately 92,000 participants or beneficiaries in the Target

 Corporation Employee Umbrella Welfare Benefit Plan who were sent a required COBRA Notice

 by or on behalf of Defendant at any time during the Class Period described herein as a result of a


 DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 8 of 25 PageID 432




 qualifying event, as determined by Defendant’s records, who did not elect continuation of

 coverage, excluding any individuals who timely file a valid written notice of intent to opt out of

 the Settlement.

          30.       Settlement Class Members: any individual who is a member of the Settlement

 Class. A list of the names of each Settlement Class Member and the address to which a COBRA

 Notice was sent shall be provided by Defendant or by Defendant’s COBRA administrator, along

 with, to the extent available, an email address for each Settlement Class Member, to the Settlement

 Administrator within twenty-one (21) days after issuance of the Preliminary Approval Order.

          31.       Settlement Account: the account that is established by the Settlement Administrator

 for purposes of administering monetary relief under this Agreement.

          32.       Settlement Administrator: American Legal Claims Services, LLC, a third-party

 settlement administrator selected and retained by Class Counsel for purposes of administering the

 Settlement and mailing the Notice of Settlement and Settlement Payments to Settlement Class

 Members. Defendant and any Released Party shall have no liability whatsoever for the actions of

 the Settlement Administrator, the Settlement Payments, the allocation of Settlement Payments to

 each Class Member, and/or the distribution of Settlement Payments to each Class Member.

          33.       Settlement Fund Payor: The named defendant in this lawsuit, Defendant Target

 Corporation.

          34.       Settlement Payment: an equal portion of the Net Settlement Proceeds that each

 Settlement Class Member shall be entitled to receive, payable by check from the Settlement

 Administrator, pursuant to this Agreement.

          35.       Term Sheet: the term sheet executed by the Parties on May 21, 2020.

 III.     Monetary Benefits to the Settlement Class.




 DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 9 of 25 PageID 433




          36.       Settlement Account. Within ten (10) days of the Effective Date, the Settlement

 Administrator shall establish a Settlement Account for purposes of administering monetary relief

 under this Agreement, and shall provide Class Counsel and Defendant’s counsel with any

 information relating to the Settlement Account that is reasonably necessary for the Settlement Fund

 Payor to fund the Settlement Account in accordance with this Agreement, including but not limited

 to a properly executed Form W-9.

          37.       Funding of Settlement Account. Within ten (10) days of the Effective Date,

 Defendant shall deposit a sum total of One Million Six Hundred Thousand Dollars and No Cents

 ($1,600,000.00) into the Settlement Account, which shall establish the Gross Settlement and be

 used by the Settlement Administrator to pay Settlement Class Members and to pay any amounts

 approved by the Court for Plaintiffs’ attorneys' fees and costs, expenses of settlement

 administration, and any class representative service awards. Payment of this sum shall be the sole,

 total, and only payment obligation of the Defendant or any Released Party to the Settlement Class

 in the Settlement of this Action.

          38.       Settlement Payments. The Net Settlement Proceeds, i.e., the amount remaining in

 the Settlement Account after deduction of any and all amounts approved by the Court for Plaintiffs’

 attorneys' fees and costs, and expenses of settlement administration, and any class representative

 service awards, shall be distributed to Settlement Class Members on a pro rata basis in the form of

 individual settlement checks. Each Settlement Class Member will receive an equal pro rata portion

 of the Net Settlement Proceeds. The pro rata portion distributed to each Settlement Class Member

 shall be solely determined by Class Counsel and the Settlement Administrator. Defendant and any

 Released Party shall not have any liability as to the Settlement Payments, the allocation of




 DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 10 of 25 PageID 434




  Settlement Payments to each Class Member, and/or the distribution of Settlement Payments to

  each Class Member.

           39.       Manner of Distribution. The Settlement Administrator shall send the Settlement

  Payments to Settlement Class Members by U.S. Mail within thirty (30) days after Defendant has

  funded the Settlement Account. For purposes of this mailing, the Settlement Administrator shall

  use the address information that Defendant provides for each Settlement Class Member in

  accordance with this Agreement, subject to appropriate updating of addresses by cross-referencing

  the National Change of Address Database. If any Settlement Payment is returned by the U.S. Postal

  Service with a forwarding address before the check's expiration date, the Settlement Administrator

  will promptly re-mail the check to the forwarding address. If the Settlement Payment is returned

  without a forwarding address, the Settlement Administrator shall make reasonable efforts to obtain

  a current address for the pertinent Settlement Class Member, and the Settlement Administrator

  shall re-mail the check if a current address is obtained before the check's expiration date.

           40.       Deadline for Cashing Checks. Each Settlement Class Member shall have sixty (60)

  Days from the date which appears on the face of check issued to him/her to negotiate his/her

  settlement check. If any funds remain in the Settlement Account after the 60-day deadline for

  Settlement Class Members to negotiate their settlement checks as a result of uncashed or

  undeliverable checks, the Settlement Administrator shall retain such funds in the Settlement

  Account for a period of ten (10) days to allow for the processing and payment of any checks that

  may still be in the bank's check clearing process. Thereafter, the Settlement Administrator shall

  close out the Settlement Account by issuing a check for any remaining balance as a cy pres award

  to be paid to Bay Area Legal Services.




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 11 of 25 PageID 435




           41.       Payments Not Considered Wages. The Parties agree that the Settlement Payments

  are not wages and shall not be treated as such for tax purposes. The Settlement Administrator shall

  arrange for the preparation and filing of any tax reports, forms, and returns required to be filed,

  prepared or disseminated by the Settlement Account, and will send Class Counsel copies of any

  such filings and receipts of payment in a timely manner. Neither the Parties nor their respective

  counsel shall have any liability or responsibility of any sort for filing any tax returns or paying any

  taxes with respect to the Settlement Account.

  IV.      Attorneys’ Fees and Expenses; Costs of Administration.

           42.       Unopposed Motion for Attorneys' Fees and Expenses. At least ten (10) days prior

  to the Final Approval Hearing, Plaintiffs will seek an order from the Court awarding Class Counsel

  their reasonable attorneys' fees in the sum total of Thirty-Three and One-Third Percent (33.33%)

  of the Gross Settlement and, in addition, out-of-pocket expenses incurred in this Action, which,

  upon approval, will be paid from the Settlement Account. Defendant agrees that it will not oppose

  Plaintiffs’ application for attorneys' fees and costs, up to 33.33% of the Gross Settlement, plus

  costs. The cost of notice for administration shall be paid out of the Gross Settlement and will also

  reduce the Settlement Class Members’ claims proportionally to the cost. The award of reasonable

  attorneys’ fees and costs will be at the sole discretion of the Court. The procedure for and the

  allowance or disallowance of any application for reasonable fees and expenses are matters separate

  and apart from the Settlement. Any order or proceeding relating to reasonable fees and expenses,

  or any appeal from any order relating thereto, or any reversal or modification thereof, shall have

  no effect on the Settlement and shall not operate to, or be grounds to, terminate or cancel the

  Agreement or to affect or delay the finality of the Final Order.




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 12 of 25 PageID 436




           43.       Payment of Approved Attorneys' Fees and Expenses. Within ten (10) days of the

  Settlement Account being funded, the Settlement Administrator shall pay attorneys’ fees and

  expenses to Class Counsel, pursuant to the terms of the Court order granting such award, by wire

  transfer or check from the Settlement Account as directed by Class Counsel to the trust account of

  Wenzel Fenton Cabassa, P.A.

           44.       Cost of Administration. The Parties agree that all costs of administration shall be

  paid out of the Gross Settlement and not separately by Defendant nor by Plaintiffs’ counsel.

  V.       Service Awards.

           45.       Service Award. At the same time that Plaintiffs and Class Counsel file a Motion for

  Attorneys' Fees and Expenses, they may seek approval of a class representative service award of

  ten thousand dollars ($10,000.00) each for Named Plaintiffs Shawn Rigney and Kyle Adams. In

  the event Plaintiffs' request for a service award is approved by the Court, the Settlement

  Administrator shall issue a check from the Settlement Account made payable to Plaintiffs at the

  same time that Class Counsel's attorneys' fees and expenses are paid. Defendant agrees not to

  oppose a request for the service award for Plaintiffs, as awarded by the Court. Plaintiffs and Class

  Counsel agree not to seek a service award in excess of the above amount. Any Service Award will

  be at the discretion of the Court. The procedure for and the allowance or disallowance of any

  service awards are matters separate and apart from the Settlement. Any order or proceeding

  relating to service awards, or any appeal from any order relating thereto, or any reversal or

  modification thereof, shall have no effect on the Settlement and shall not operate to, or be grounds

  to, terminate or cancel the Agreement or to affect or delay the finality of the Final Order.

  VI.      Release of Claims.




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 13 of 25 PageID 437




            46.      Plaintiffs and Class Release. On the Effective Date, and in consideration of the

  benefits provided by this Agreement, the sufficiency of which has been determined by the Court

  and is hereby acknowledged by the Parties, Plaintiffs, all Settlement Class Members, and each and

  all of the foregoing’s attorneys, agents, spouses, children, beneficiaries, heirs, assigns, and

  dependents, who have not opted out of the Settlement Class shall fully and forever release, waive,

  acquit, and discharge Defendant, and each of the Released Parties from any and all claims arising

  out of the facts alleged in the operative Amended Complaint filed in the Action, including but not

  limited to any and all claims related to any COBRA Notice provided by or on behalf of Defendant

  or the Released Parties that have been asserted or could have been asserted in this Action. No

  individual claims by Settlement Class Members for benefits under ERISA are subject to this

  waiver.

            47.      Reservation of Rights. Nothing in this Agreement shall affect, modify, inhibit, or

  restrict Target’s rights to pursue against any Released Party any claim relating to, arising from, or

  associated with this Action. Target reserves the right to pursue against any Released Party any

  claim relating to, arising from, or associated with this Action.

  VII.      Notice and Right to Opt Out or Object.

            48.      Notice to Settlement Class Members. The Settlement Administrator shall utilize the

  Court-approved short and long form of the Notice of Settlement, which forms will be the only ones

  utilized by the Administrator. Within ten (10) business days after Court-approval of the format and

  contents of the short and long form of the Notice of Settlement, the Settlement Administrator shall

  provide both Notices of Settlement to Class Counsel and Defendant’s counsel. Within twenty (20)

  days of approval from the Parties, the Settlement Administrator will send the short form Notice of

  Settlement to all Settlement Class Members via first-class U.S. Mail, postage prepaid in the




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 14 of 25 PageID 438




  approved form of envelope, if applicable. The Settlement Administrator shall also make the long

  form of Notice of Settlement available on its website, along with a list of other pertinent

  documents, at the time when the short form Notice of Settlement is mailed to the Settlement Class

  Members.

           49.       Manner of Distributing Notice. For purposes of distributing the short form Notice

  of Settlement, the Settlement Administrator shall use the address information that Defendant or

  Defendant’s COBRA administrator provides for each Settlement Class Member in accordance

  with this Agreement, subject to appropriate updating by the Settlement Administrator or Class

  Counsel of addresses by cross-referencing the National Change of Address Database. If any Notice

  of Settlement is returned by the U.S. Postal Service with a forwarding address, the Settlement

  Administrator will promptly re-mail the Notice to the forwarding address provided. If the Notice

  of Settlement is returned without a forwarding address, the Settlement Administrator shall make

  reasonable efforts to obtain a valid address for the pertinent Settlement Class Member, and mail

  the Notice to the updated address.

           50.       Settlement Telephone Number and Talking Points. Effective on the Class Notice

  Date, and through the expiration of the period for cashing checks, the Settlement Administrator

  shall establish a toll-free telephone number with an interactive voice response ("IVR") system that

  Settlement Class Members may call to obtain further information about the Settlement.

           51.       Settlement Website. Effective on the Class Notice Date, or as soon as thereafter

  practicable, and through the expiration of the period for cashing checks, the Settlement

  Administrator shall establish an active website from which Settlement Class Members can

  download relevant forms such as the operative Amended Complaint, the Notice of Settlement, the

  Term Sheet, the Settlement Agreement, and ECF-filed (i.e., publicly-available) copies of the




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 15 of 25 PageID 439




  pleadings in support of approval of the Settlement, Plaintiffs’ motion for attorneys' fees and

  expenses, Plaintiffs’ motion for class representative service award, papers reflecting costs of

  administration, and the long form of Notice of Settlement.

           52.       Right to Opt Out. Settlement Class Members who wish to exclude themselves from

  the Settlement must submit a written statement requesting exclusion from the Settlement ("opt-out

  request"), postmarked no later than the Deadline to Opt Out or Object. Such opt-out request must

  state the case name and number, contain the name, address, telephone number, and email address

  of the Settlement Class Member requesting exclusion, and be personally signed by that Settlement

  Class Member. The opt-out request must be sent by U.S. Mail to the Settlement Administrator (at

  the address provided in the Notice of Settlement), and must be timely postmarked on or before the

  Deadline to Opt Out or Object. The Settlement Administrator shall provide the Parties' Counsel

  (as specified below) with copies of all opt-out requests within five (5) business days after the

  Deadline to Opt Out or Object. Any Settlement Class Member who timely requests exclusion from

  the Settlement will not be entitled to any Settlement Payment and will not be bound by this

  Settlement or have any right to object, appeal or comment thereon. No opt-out request may be

  made on behalf of a group of Settlement Class Members.

           53.       Objections. Any Settlement Class Member who wishes to object to the Settlement

  must file a timely written statement of objection with the Clerk of Court, and mail a copy of that

  objection with the requisite postmark to the Settlement Administrator (at the address provided in

  the Notice of Settlement) no later than the Deadline to Opt Out or Object. The Settlement

  Administrator shall provide the Parties' Counsel (as specified below) with copies of all objections

  within five (5) business days after the Deadline to Opt Out or Object. The statement of objection

  must state the case name and number; specify the basis for the objection; provide the name,




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 16 of 25 PageID 440




  address, telephone number, and email address of the Settlement Class Member making the

  objection; and indicate whether the Settlement Class Member intends to appear at the Final

  Approval Hearing, either with or without counsel. In addition, any statement of objection must be

  personally signed by the Settlement Class Member and, if represented by counsel, then also by

  counsel. Any Settlement Class Member who fails to timely object to the Settlement in the manner

  specified above shall be deemed to have waived any objections to the Settlement and shall be

  foreclosed from making any objections, whether by appeal or otherwise, to the Settlement.

  VIII. Settlement Approval.

           54.       The Parties agree to collaborate in good faith in the preparation and finalization of

  the Preliminary Approval Motion. The Preliminary Approval Motion will request that the Court

  (a) enter an agreed-upon Preliminary Approval Order; (b) certify the Settlement Class for

  Settlement purposes; (c) appoint Plaintiffs as the named Class Representatives and Plaintiffs’

  counsel as Class Counsel for Settlement purposes; (d) authorize distribution of the Notice of

  Settlement to the Settlement Class Members; (e) set a Deadline to Opt Out or Object; and (f) set a

  date for a Final Approval Hearing, not to occur until at least one hundred and twenty (120) days

  after the Court's Preliminary Approval Order.

          55.        CAFA Notices. The Settlement Administrator shall submit the notices required

  under the Class Action Fairness Act, 28 U.S.C. § 1715, to the applicable state and federal officials

  within ten (10) days of the filing of the Preliminary Approval Motion.

           56.       Final Approval Motion. At least ten (10) days before the Final Approval Hearing,

  or on the date set by the Court (if different), Plaintiffs shall file the unopposed Final Approval

  Motion. Plaintiffs’ counsel shall take the lead on preparing a draft of the Final Approval Motion

  and Final Order and will send drafts of both the Final Approval Motion and Final Order for




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 17 of 25 PageID 441




  Defendant’s input and edits seven (7) days before the Final Approval Motion is due. The Parties

  agree to collaborate in good faith in the preparation and finalization of the Final Approval Motion

  and Final Order. Prior to finalizing the Final Approval Motion, the Settlement Administrator shall

  provide Class Counsel and Defendant’s Counsel with a report listing the names and addresses of

  all Settlement Class Members to whom the Settlement Administrator mailed a Notice of

  Settlement, and indicating which Settlement Class Members submitted a timely opt out request, if

  any, and which Settlement Class Members submitted a timely objection, if any (as well as copies

  of any such opt-outs or objections).

           57.       Class Certification for Settlement Purposes Only. The Parties’ Settlement is

  contingent upon the Court’s certification of the Settlement Class for settlement purposes only. The

  Parties agree to stipulate to certification of the Action as a class action, and the Settlement Class

  as a class, for settlement purposes only. If the Settlement does not become final, then no Settlement

  Class will be deemed to have been certified by or as a result of this Agreement, and the Action

  will for all purposes revert to its status as of the day immediately prior to the date on which the

  Term Sheet with executed. Defendant reserves the right to contest class certification if the

  Settlement Class is not certified or if the Settlement is not approved.

           58.       Right to Terminate Settlement. The Parties shall each have the right to unilaterally

  terminate this Agreement by providing written notice of their election to do so within ten (10)

  business days after any of the following have occurred: (a) the Court's refusal to certify the

  Settlement Class as defined herein; (b) the Court's refusal to grant preliminary approval of the

  Settlement after the Parties have attempted to re-submit the Preliminary Approval Motion at least

  one time addressing any issues raised by the Court as to the first Preliminary Approval Motion

  and/or Settlement Agreement; (c) the Court's refusal to grant final approval of the Settlement (or




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 18 of 25 PageID 442




  if the Final Order agreed to by the Parties is materially modified in a manner unacceptable to either

  Party); or (d) only if any objection(s) are timely made, and, as a result of said objection, the date

  upon which the Final Order is reversed, or if the Final Order is materially modified in a manner

  unacceptable to either Party by the U.S. Court of Appeals for the Eleventh Circuit or the U.S.

  Supreme Court. If there are no objections, subparagraph (d) of this paragraph is inapplicable.

  The above notwithstanding, the Parties agree that should any of the conditions set forth in this

  paragraph occur, the Parties will, within the above-indicated period, meet and confer by telephone

  in a good-faith attempt to reach agreement on a settlement of this Action.

           59.         In addition, Defendant shall have the unilateral right to terminate this Agreement

  by providing written notice to Plaintiffs’ Counsel of its election to do so within ten (10) business

  days after the Deadline to Opt Out or Object if a total of one percent (1%) of the members of the

  Settlement Class request exclusion from the Settlement by submitting timely opt-out requests.

           60.         Termination of Settlement. If the Settlement is terminated pursuant to Paragraphs

  58 or 59 of this Agreement, the Parties will return to the status quo, and the Action shall proceed

  as if this Settlement had never been negotiated. In particular, it is agreed by the Parties that:

                 (a)       the Settlement proposed herein shall be of no further force and effect;

                 (b)       the agreements and definitions in this Settlement Agreement concerning the
                           certification of the Settlement Class will not be used as evidence or argument
                           to support class certification or the definition of any class in any further
                           litigation, and Defendant will retain all rights to oppose the certification of any
                           class in any further litigation; and with the exception of Paragraph 71, which
                           shall survive the termination of the Settlement, this Settlement Agreement and
                           all negotiations, proceedings and statements relating thereto, and any
                           amendment thereof, shall be null and void and shall be without prejudice to the
                           Parties or the Released Parties, and each Party and Released Party shall be
                           restored to his, her or its respective position as it existed prior to the execution
                           of this Settlement Agreement.




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 19 of 25 PageID 443




           61.       Settlement Modification. The Parties may agree by written stipulation of counsel

  to reasonable modifications of the timetables set forth in this Agreement or to modifications to this

  Agreement to effectuate the purpose of this Agreement or to conform to guidance from the Court,

  without the need to formally amend this Agreement.

  IX.      Other Provisions.

           62.       No Press Release or Publicity. The Parties and their counsel agree that they will

  not issue any press release(s) or other public statement(s) regarding the fact of or discussing the

  terms set forth in this Settlement Agreement, except that once the Court enters the Preliminary

  Approval Order, Plaintiffs’ counsel may include a statement on their website that they recently

  obtained a settlement with “a major retailer,” but shall not otherwise issue any statements that

  contain any information that could potentially identity Defendant, its affiliates, or any of

  Defendant’s third party COBRA administrators. The Parties agree that any communications

  regarding the distribution of the Gross Settlement shall be approved in advance by Defendant.

           63.       Non-Disparagement. The Parties and their counsel shall make no statements to the

  press, issue no press release, nor make any other public statements describing this Settlement that

  disparage any Party and/or accuse any Party of wrongdoing.

           64.       No Admission of Liability. The provisions contained in this Settlement Agreement

  and all negotiations, statements and proceedings in connection therewith shall not be deemed a

  presumption, a concession or an admission by Defendant or the Released Parties of any fault,

  liability or wrongdoing as to any fact or claim alleged or asserted in the Action or any other actions

  or proceedings and shall not be interpreted, construed, deemed, invoked, offered or received in

  evidence or otherwise used by any person in this Action or any other actions or proceedings,

  whether civil, criminal or administrative, except in a proceeding to enforce the terms or conditions




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 20 of 25 PageID 444




  of this Settlement Agreement. Defendant and the Released Parties have denied and continue to

  deny each and every claim alleged in the Action. Accordingly, neither this Settlement Agreement

  nor the Settlement itself nor any act performed or document executed pursuant to or in furtherance

  of this Agreement or the Settlement: (a) is or may be deemed to be or may be used as an admission

  of, or evidence of, the validity or invalidity of any claim alleged in the Action, or of any

  wrongdoing or liability or lack thereof of any of the Released Parties; or (b) is or may be deemed

  to be or may be used as an admission of, or evidence of, any fault or omission or lack thereof of

  any of the Released Parties in any civil, criminal or administrative proceeding in any court,

  administrative agency or other tribunal. The Parties agree that the Released Parties may offer or

  introduce as evidence, or file with a court, administrative agency, or other tribunal, the Settlement

  Agreement or the Final Order, as entered, with respect to any claims or actions that may be brought

  against them in order to support a defense based on principles of res judicata, collateral estoppel,

  claim or issue preclusion, release, good-faith settlement, judgment bar or reduction or any other

  similar defense. The Parties and their counsel, and each of them, further agree, to the extent

  permitted by law, that all agreements made relating to the confidentiality of information exchanged

  in the Action shall survive and be unaffected by this Settlement Agreement.

           65.       Authority. The signatories below represent that they are fully authorized to enter

  into this Agreement. All Settlement Class Members are bound by the signature of the Plaintiffs.

           66.       Best Reasonable Efforts and Mutual Full Cooperation. The Parties agree to fully

  cooperate with one another to accomplish the terms of this Agreement, including, but not limited

  to, executing such documents and taking such other actions as may be reasonably necessary to

  implement the terms of this Settlement. The Parties will use their best reasonable efforts, including

  all efforts contemplated by this Agreement and any other efforts that may become necessary as




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 21 of 25 PageID 445




  ordered by the Court, or otherwise, to effectuate this Agreement and to secure the Court's approval

  of the Settlement.

           67.       Communications with Settlement Class Members. The Parties and their respective

  counsel shall not discourage any Settlement Class Member from participating in this Settlement

  or lobby or encourage any Settlement Class Member to opt out of the Settlement or object to the

  Settlement.

           68.       Binding Effect on Successors and Assigns. This Agreement will be binding upon

  and will inure to the benefit of the Parties and their respective heirs, trustees, executors,

  administrators, successors, and assigns.

           69.       Construction. The Parties agree that the terms and conditions of this Agreement are

  the result of lengthy, arms'-length negotiations between the Parties, and that this Agreement will

  not be construed in favor of or against any party by reason of the extent to which any party or

  party's counsel participated in the drafting of this Agreement.

           70.       Entire Agreement. This Settlement Agreement and the attached Exhibits,

  incorporated herein by reference, constitute the entire agreement of the Parties with respect to the

  subject matter hereof and supersedes all prior negotiations, communications, and agreements

  between the Parties, and may not be amended, or any of their provisions waived, except by a

  writing executed by all Parties hereto. The Parties: (a) acknowledge that it is their intent to

  consummate this Settlement Agreement; and (b) agree to cooperate to the extent reasonably

  necessary to effectuate and implement all terms and conditions of the Settlement Agreement and

  to exercise their commercially reasonable best efforts to accomplish the foregoing terms and

  conditions of the Settlement Agreement. The Parties intend this Settlement Agreement to be a final

  and complete resolution of all disputes between them, relating to or arising out of, the subject




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 22 of 25 PageID 446




  matter of the Action. Accordingly, the Parties agree that the terms of the Settlement Agreement

  represent a good-faith settlement, reached voluntarily based upon adequate information and after

  consultation with experienced counsel. The Parties also agree Plaintiffs’ attorneys' fees and costs

  were not discussed until all other terms were reached.

           71.       Governing Law. This Settlement Agreement shall be governed by the laws of the

  State of Florida without giving effect to the conflict of laws or choice of law provisions thereof,

  except to the extent that the law of the United States governs any matter set forth herein, in which

  case such federal law shall govern.

           72.       Venue. The Parties hereby agree that any action brought upon the enforcement of

  this Agreement shall be commenced or filed in this Court.

           73.       Extensions. The Parties may agree, in writing, subject to the approval of the Court

  where required, to reasonable extensions of time to carry out the provisions of this Settlement

  Agreement.

           74.       Effect of Captions and Headings. Paragraph titles, captions, or headings in this

  Agreement are inserted as a matter of convenience and for reference purposes only, and in no way

  define, limit, extend, or describe the scope of this Agreement or any provision in it. Each term of

  this Agreement is contractual and is not merely a recital.

           75.       Notices. Unless otherwise specifically provided in this Agreement, any notices or

  communications to the Parties relating to this Settlement should be sent to their respective counsel

  in writing, and will be deemed to have been duly given as of the third business day after mailing

  by U.S. registered or certified mail, return receipt requested or as of the date of delivery

  confirmation by Federal Express, United Parcel Service or equivalent express carrier, as follows:

  Plaintiffs’ Counsel:




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 23 of 25 PageID 447




  Luis A. Cabassa, Esq.
  Brandon J. Hill, Esq.
  Wenzel Fenton Cabassa, P.A.
  1110 N. Florida Ave., Suite 300 Tampa, FL 33602

  Chad Andrew Justice
  Justice for Justice, P.A.
  1205 N. Franklin St. Suite 326
  Tampa, FL 33602

 Defendant's Counsel:

 John Christian Nemeth
 Joseph Wasserkrug
 McDermott Will & Emery LLP
 333 SE 2nd Avenue, Suite 4500
 Miami, FL 33131-4336

           76.       Counterparts. This Agreement may be executed in one or more counterparts. All

  executed copies of this Agreement and photocopies thereof (including facsimile and/or emailed

  copies of the signature pages), shall have the same force and effect and shall be as legally binding

  and enforceable as the original.

           77.       Class Signatories. The Parties agree that because the Settlement Class Members are

  so numerous, it is impossible and impracticable to have each Settlement Class Member execute

  this Agreement. Therefore, the Notice will advise all Settlement Class Members of the binding

  nature of the release and will have the same force and effect as if executed by each Class Member.

           78.       Authority of Court. The administration and implementation of the Settlement as

  embodied in this Settlement Agreement shall be under the authority of the Court. The Court shall

  retain jurisdiction to protect, preserve, and implement the Settlement Agreement, including, but

  not limited to, enforcement of the Release contained in the Agreement. The Court expressly retains

  jurisdiction in order to enter such further orders as may be necessary or appropriate in

  administering and implementing the terms and provisions of the Settlement Agreement.




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 24 of 25 PageID 448




  X.       Execution.

           76.       The undersigned, being duly authorized, have caused this Settlement Agreement to

  be executed on the dates shown below and agree that it shall take effect on the Effective Date, as

  defined in this Agreement, and provided that it has been executed by all Parties.




  DM_US 169432547-3.085374.0028
Case 8:19-cv-01432-MSS-JSS Document 49-2 Filed 07/14/20 Page 25 of 25 PageID 449



  07 / 13 / 2020
 _____________                            ________________________________
 DATE                                     NAMED PLAINTIFF SHAWN RIGNEY
  07 / 13 / 2020
 _____________                            ________________________________
 DATE                                     NAMED PLAINTIFF KYLE ADAMS

 07/10/2020
 _____________                            ________________________________
 DATE                                     DEFENDANT TARGET CORPORATION




  DM_US 169432547-3.085374.0028
